Citation Nr: 0430573	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  94-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for psychophysiological 
gastrointestinal reaction.

2.  Entitlement to an increased rating for a right anterior 
chest lesion (Ghon Complex), claimed as pulmonary 
tuberculosis, currently evaluated as 10 percent disabling.

3.  What evaluation is warranted from September 27, 1991, for 
a lumbosacral strain with degenerative disc and degenerative 
joint diseases?

4.  Entitlement to an effective date earlier than 
September 27, 1991, for assignment of a 10 percent rating for 
the post-operative residuals of the removal of a left leg 
sebaceous cyst.

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).

(The issue of entitlement to attorney fees will be addressed 
in a separate decision.)

REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a January 1992 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a low back disorder and denied 
compensable ratings for right anterior chest lesion (Ghon 
Complex), claimed as pulmonary tuberculosis, as well as post-
operative residuals of a sebaceous cyst.  

This matter also originally came to the Board from a February 
1994 rating decision that found that new and material 
evidence had not been presented to reopen a claim for service 
connection for psychophysiological gastrointestinal reaction.  

In an April 1996 decision, the Board found that new and 
material evidence had not been presented to reopen claims of 
entitlement to service connection for a low back disorder and 
psychophysiological gastrointestinal reaction.  The Board 
also denied entitlement to a compensable rating for a lesion 
of the right anterior chest.  The Board granted a 10 percent 
rating for post-operative residuals of a sebaceous cyst.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a May 2000 decision, the 
Court affirmed the grant of the 10 percent rating for post-
operative residuals of a sebaceous cyst, vacated the 
remaining portion of the Board's April 1996 decision, and 
remanded those issues to the Board for further consideration 
pursuant to its decision.

In a February 2001 decision, the Board found that new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for a back disorder and 
remanded that issue.  The Board also remanded the application 
to reopen a claim of entitlement to service connection for 
psychophysiological gastrointestinal reaction, and the claim 
of entitlement to a compensable rating for a right anterior 
chest lesion for additional development, to include providing 
the veteran notice under the Veterans Claims Assistance Act 
of 2000. 

In April 2003, the RO granted a 10 percent rating for a right 
anterior chest lesion, and granted service connection for a 
lumbosacral strain with degenerative disc and degenerative 
joint diseases, assigning a 10 percent rating from 
September 27, 1991.  The RO also assigned an effective date 
of September 27, 1991, for the 10 percent rating for post-
operative residuals of a sebaceous cyst.  Finally, the RO 
denied entitlement to a TDIU.  

The veteran thereafter perfected an appeal to the evaluation 
assigned the low back disorder, to the effective date 
assigned for a compensable rating for post-operative 
residuals of a sebaceous cyst, and to the denial of the claim 
for a TDIU.  

As to the application to reopen a claim of entitlement to 
service connection for a low back disorder, the Board finds 
that the grant of service connection for a lumbosacral strain 
with degenerative disc and degenerative joint diseases in 
April 2003 constituted the maximum benefit allowable by law 
or regulation.  Therefore, this issue is no longer in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the issues on appeal are as stated on the first 
page of this decision.

As to the application to reopen a claim of entitlement to 
service connection for a psychophysiological gastrointestinal 
reaction, the RO had earlier denied this claim in a January 
1957 rating decision.  No appeal was filed.  That decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  Thereafter, the RO 
once again denied this claim in a June 1966 rating decision 
and that unappealed decision is also final.  Id.  As a 
result, the current claim to reopen may be considered on the 
merits only if new and material evidence has been submitted 
since the final June 1966 rating decision.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).

As to the claim of entitlement to a higher evaluation for a 
low back disorder, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as this issue was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has styled 
the issue on appeal as set forth on the first page of this 
decision.

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.


FINDINGS OF FACT

1.  In June 1966, entitlement to service connection for 
psychophysiological gastrointestinal reaction was denied by 
the RO; the veteran did not appeal.

2.  Evidence received since the June 1966 RO denial is 
cumulative of that previously of record.

3.  The right anterior chest lesion (Ghon Complex), claimed 
as pulmonary tuberculosis, is not manifested by inactive 
tuberculosis following moderately advanced lesions; by more 
than mild pulmonary emphysema like symptoms; or by pulmonary 
function tests that show his Forced Expiratory Volume at one 
second or the ratio of Forced Expiratory Volume at one second 
to Forced Vital Capacity to be between 56 and 70 percent of 
the predicated value, or his Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method to be between 
56 and 65 percent of predicated value.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for psychophysiological gastrointestinal reaction.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001

2.  The criteria for a rating in excess of 10 percent for a 
right anterior chest lesion (Ghon Complex), claimed as 
pulmonary tuberculosis, are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6603, 6724 (1995); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.20, 4.97, Diagnostic Codes 6603, 6724 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a May 2001 letter, VA 
notified the claimant that he was responsible to support his 
claims with appropriate evidence, that VA would obtain all 
relevant evidence in the custody of any VA or private 
facility he identified, and advised that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding treatment for his claimed 
disabilities or to provide a properly executed release so 
that VA could request the records for him.  In the May 2001 
letter as well as the statements of the case and the 
supplemental statements of the case and the Board's February 
2001 remand, the veteran was advised of what evidence VA had 
requested, obtained, and not obtained.  The February 2001 
remand and the May 2001 letter also advised him of the VCAA.  
Therefore, the Board finds that the duty to notify the 
appellant of the evidence to substantiate his claim, of VA's 
responsibility to assist him, and of his responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this regard, the RO obtained or attempted 
to obtain, or the veteran himself has filed, all service 
medical records, all identified post-service private and VA 
treatment records together with Social Security 
Administration records.  The record also shows that the 
veteran, along with his wife and son, had an opportunity to 
testify at the hearings the appellant requested.  Moreover, 
as to the claim for an increased rating for a right anterior 
chest lesion, the record shows that the veteran was afforded 
a number of VA examinations to obtain needed medical opinion 
evidence as to the current severity of his disability.  
Accordingly, the Board finds that all available and 
identified medical records have been obtained, there is no 
indication that any pertinent evidence was not received, and 
the veteran was properly notified of which records were 
obtained and/or not obtained.  Therefore, VA's duty to assist 
has been fulfilled.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, including because the 
VCAA notice may not have been provided in the order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim to Reopen

The veteran contends that a psychophysiological 
gastrointestinal reaction was brought about by his military 
service.  In the January 1957 RO decision, the claim was 
denied because the disorder neither had its onset in service 
nor was aggravated therein.  In a June 1966 rating decision, 
the RO continued the previous denial.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

While the law and regulations defining "New and Material" 
evidence has changed a number of times during the pendency of 
this appeal, the most liberal definition, and the one that 
the Board will apply to the current appeal, is that "New and 
Material" evidence is evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's June 1966 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available in June 1966 consisted of service medical 
records, a November 1956 certificate of attending physician 
from L. S. Palmer, M.D., a VA hospital report for October 
through November 1956, a March 1966 medical statement from 
another private physician which is not relevant to the 
current appeal, and a May 1966 VA examination report.  The 
May 1966 VA examination diagnosed a psychophysiological 
gastrointestinal reaction.

As to the service medical records, they show the veteran, in 
September 1953, reported feeling "a little weak in his 
stomach."  In June 1954, he was seen following a report of a 
one month history of abdominal pain and constipation.  In 
July 1954, he was seen for an upset stomach.  In August 1954, 
he was seen for vague gastrointestinal complaints, and then 
for "chronic" gastrointestinal complaints.  On the November 
1954 separation examination, the veteran marked "no" when 
asked if he ever had or then had stomach, liver, or 
intestinal troubles.  Clinical evaluation of the abdomen and 
viscera, as well as psychiatric evaluation, were thereafter 
reported as normal.

In a November 1956 statement Dr. Palmer indicated that the 
veteran reported soreness and pain in his upper abdomen and 
back.  Dr. Palmer also reported that he had no transcript of 
office records for the veteran.  Dr. Palmer did not offer a 
diagnosis.

The October to November 1956 VA hospitalization record noted 
a history of stomach pain of one-year's duration.  There had 
been no vomiting, bowel disturbance, or gastrointestinal 
bleeding.  It was also reported that the veteran reported 
losing approximately nine pounds since the onset of his 
illness.  While hospitalized, it was felt that the veteran's 
symptoms were most likely due to an emotional problem.  The 
veteran was treated with a mild sedative and a bland diet.  
During his hospitalization, while the veteran did not 
complain of abdominal pain, he manifested many other somatic 
symptoms.  A gastrointestinal series revealed no esophageal, 
stomach or duodenal disorder.  The medical staff tried to 
explain the mechanism of the emotional illness and to provide 
reassurance to the veteran that he did not have an organic 
illness.  The clinical diagnosis was psychophysiological 
gastrointestinal reaction.

At the May 1966 VA examination, the veteran reported that he 
quit work because of ill health.  A psychiatric examination 
of the veteran was normal.  Moreover, the examiner reported 
that the veteran's description of his stomach problems did 
not justify a diagnosis of psychophysiological 
gastrointestinal reaction.  It was then opined that the 
veteran did not have either a psychiatric or a neurological 
disability.

Evidence received since the June 1966 RO denial consists of 
the veteran's and his representative's written statements to 
VA, testimony from the appellant, his wife, and/or his son at 
July 1994 personal hearings, records from the Social Security 
Administration pertaining to a disability award based on 
mental retardation and a mood disorder, copies of VA's 
regulations, and VA and/or private treatment records dated 
from November 1971 to April 2004, to include treatment 
records from Duke Medical Center dated from November 1971 to 
February 1982, letters from Edwin W. Hoeper, M.D., dated in 
February 1997 and April 1998, and a number of VA examination 
reports addressing disabilities unrelated to the current 
issue on appeal.

As to the personal hearing testimony, the veteran testified 
that his nervous condition interfered with his stomach and 
that he has had a nervous stomach since he was released from 
service.  His wife testified that the veteran was nervous, 
forgetful, easily agitated, and often cried.  Written 
statements received from the veteran and/or his 
representative likewise contain their assertion that the 
appellant's current problems were caused by his military 
service.  

As to the VA and private treatment records, while the vast 
majority of these records show complaints, diagnoses, or 
treatment for diseases unrelated to the current issue on 
appeal, some show periodic complaints and/or treatment for 
gastrointestinal and/or psychiatric problems variously 
diagnosed as psychophysiological gastrointestinal reaction, 
depressive reaction, anxiety, depression, a major depressive 
disorder, gastritis, dyspepsia, heartburn, and 
gastroesophageal reflux disease.  

The Board finds that this evidence shows nothing more than 
the veteran's continued post-service treatment for 
gastrointestinal and/or psychiatric problems and his repeated 
claims that these problems were caused by military service.  
This evidence was available when the RO decided the claim in 
June 1966.  Importantly, the record is otherwise negative for 
competent evidence linking a psychophysiological 
gastrointestinal reaction to service.  Moreover, while Dr. 
Hoeper opined that the veteran's major depressive disorder 
"could certainly be service connected," the issue on appeal 
involves reopening a claim for service connection for a 
"psychophysiological gastrointestinal reaction."  [Service 
connection for depression was separately denied in an 
unappealed August 1999 decision.]  Therefore, this statement 
has no evidentiary value.  Accordingly, the newly received 
evidence proves nothing that was not previously shown, i.e., 
the veteran continues to experience symptoms related to a 
psychophysiological gastrointestinal reaction.  The veteran 
continues to claim that it was caused by his military 
service.  This is not new evidence within the context of 
38 C.F.R. § 3.156.  As such, the benefit sought on appeal is 
denied.

With respect to the foregoing decision, because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit of the doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

The Claim for an Increased Rating

The veteran and his representative claim that his service 
connected right anterior chest lesion is manifested by 
increased adverse symptomatology, including shortness of 
breath, night sweats, weight loss, and coughing blood, that 
warrants an increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Although regulations 
require that a disability be viewed in relation to its 
recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis or of 
those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20. 

Service connection for a right anterior chest lesion (Ghon 
Complex), claimed as pulmonary tuberculosis was granted in a 
June 1966 rating decision.  It was most recently rated as 10 
percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6724 (chronic inactive pulmonary tuberculosis)-6603 
(pulmonary emphysema) (2003).  See rating decisions dated in 
June 1966 and April 2003.

Before addressing the question of the propriety of an 
increased rating, the Board notes that the respiratory rating 
criteria, including pulmonary emphysema under 38 C.F.R. § 
4.97, Diagnostic Code 6603, changed in October 1996.  
Therefore, adjudication of this claim must include 
consideration of both the old and the new criteria.

Under 38 C.F.R. § 4.97, Diagnostic Code 6603 (1996), a 10 
percent evaluation was warranted for mild pulmonary emphysema 
with evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion.  A 30 
percent evaluation was warranted for moderate pulmonary 
emphysema with moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on a level 
surface and pulmonary function test results which are 
consistent with findings of moderate emphysema.  38 C.F.R. 
§ 4.97 (1995). 

Next, because the October 2001 VA examiner opined that this 
disability is analogous to the old rating criteria for 
bronchitis, the Board will also look at 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1996).  Under old Diagnostic Code 6600, 
a 10 percent evaluation was warranted for moderate bronchitis 
manifested by considerable night or morning cough, slight 
dyspnea on exercise, scattered bilateral rales.  A 30 percent 
rating was warranted for moderately severe chronic bronchitis 
manifested by persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and the beginning of a 
chronic airway obstruction.  Id.

Under both the old and the new Diagnostic Code  6724, a 20 
percent evaluation is provided following moderately advanced 
lesions, provided that there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc.  
Otherwise, a noncompensable rating is warranted.  38 C.F.R. 
§ 4.97 (1996); 38 C.F.R. § 4.97 (2003).

Under 38 C.F.R. § 4.97 Diagnostic Code 6603 (2003), the 
veteran is assigned a rating for his lung disability by 
looking at pulmonary function test (PFT) results that 
include: Forced Expiratory Volume at one second (FEV-1), the 
ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1\FVC), 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO) (SB).  Under this Code a 30 
percent evaluation is warranted with an FEV-1 of 56 to 70 
percent of predicated value; FEV-1/FVC of 56 to 70 percent of 
predicated value; or a DLCO (SB) of 56 to 65 percent of 
predicated value.  Id.  The veteran is not required to meet 
each of the stated criteria in order to warrant an increased 
rating.  Rather, he need only meet one criterion because the 
criteria are listed in the alternative.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

As noted above, service connection was granted in June 1966, 
and the current 10 percent evaluation was assigned in April 
2003.  With respect to the claim now at issue, i.e., the 
claim filed in October 1991, the evidence of record reveals 
no evidence of tuberculosis, or any competent evidence that 
the appellant had tuberculosis in service or during the three 
year postservice presumptive period.  

What the evidence does show are multiple examinations during 
which the appellant neither complained of, nor was he 
discovered to have, any respiratory or lung problem.  While 
VA treatment records do note complaints of low grade fever, 
night sweats, weight loss, and the periodic coughing up blood 
these signs have been attributed to disabilities unrelated to 
the issue on appeal.  Furthermore, a November 1995 Social 
Security Administration examination was negative for 
pulmonary complaints and, on examination, the chest was 
clear.

In October 1991, chest x-rays revealed a right upper lobe 
granuloma but the lungs were otherwise clear.  The impression 
was a stable chest.  A May 1994 chest computerized tomography 
(CT) scan showed a single calcified granuloma in the right 
upper lobe that had not changed since September 1991.  May 
1995 chest x-rays showed an old granulomatous with no change 
since September 1994 and no active disease as well as noted 
that the veteran had pulmonary hypertension. 

At a January 1992 VA general examination, the veteran 
complained of shortness of breath since 1980, and he gave a 
history of being treated as though he had tuberculosis while 
he was in service.  He stated that he was told after he left 
service to have an x-ray of his chest on an annual basis.  
While acid-fast bacillus cultures were negative, he was 
nonetheless given medicine for possible tuberculosis.  On 
examination, the lungs demonstrated good breath sounds 
throughout.  There were no rales or rhonchi present.  A chest 
X-ray was normal.  The diagnosis was Ghon complex of the 
right anterior chest.

In August 1992, the veteran, his wife and son  testified 
before the RO.  In combination they stated that the veteran 
was on lung medication, that he frequently coughed and spit 
up phlegm, and that he suffered from chest pain and shortness 
of breath.

The veteran was hospitalized for VA observation in April 1993 
in connection with his claim for an increased rating.  At 
that time, he complained of chronic shortness of breath for 
at least ten years.  He denied, amongst other things, 
coughing and diaphoresis.  In was noted that 1986 PFTs were 
completely normal.  

On examination, inspiratory excursion was intact and 
symmetric, bilaterally.  His ribs were nontender to 
palpation.  The lungs were clear to auscultation and 
percussion over all fields.  The admission chest x-ray showed 
evidence of an old right upper lobe granulomatous lesion 
which had not changed since 1986.  There was no evidence of 
air space disease, effusion, infiltrates, or edema.  The 
examiners opined that the veteran's history, physical 
examination, and chest x-ray were all inconsistent with any 
tuberculosis disease activity.  The pertinent diagnosis was 
right upper lobe (anterior segment) granuloma, stable since 
1986.

Thereafter, the veteran underwent a VA examination in October 
1998.  At that time, the appellant reported that he was 
diagnosed with active tuberculosis in 1954.  He complained of 
periodic difficulty breathing but denied experiencing 
problems with a cough or hemoptysis.  On examination, there 
were normal breath sounds.  There were no rales, rhonchi, or 
wheezes.  The PFT showed FEV-1/FVC was 81.5 percent of 
predicated value.  Chest x-rays showed a granuloma.  The 
impression was no active cardiopulmonary disease, with prior 
granulomatous disease confirmed by x-ray.  

At an October 2001 VA examination, the veteran complained of 
having problems with a low-grade fever, night sweats, weight 
loss, and periodically coughing up blood.  On examination, 
there were no rales, rhonchi, or wheezes.  Chest x-rays 
showed no acute appearing disease with right lung and hilar 
calcified granulmata.  The PFT showed FEV-1 was 74 percent of 
predicated value and FEV-1/FVC was 103 percent of predicated 
value.  It was opined that the PFT showed "mild" 
restrictive lung disease.  Thereafter, the examiner provided 
answers to the following questions asked by the Board in its 
February 2001 remand:

I. The examination should note whether 
any tuberculosis is active. If not 
active, the date of last activity should 
be noted.

Based on his records and examination 
there was and is no evidence that he 
had/has an active tuberculosis.  Dr. 
Tabor's report on 1/10/92 diagnosed 
him with Ghon complex right anterior 
chest, and veteran stated that he 
was treated as though he had TB due 
to the possibility of TB.  Current 
chest x-ray showed right lung or 
hilar calcified granulomata with no 
acute appearing chest disease.  PFT 
showed mild restrictive lung 
disease.

II. Describe all complaints and objective 
findings associated with the disability.  
If there is objective evidence to confirm 
the presence of the symptomatology 
reported by the veteran, the examiner 
should note and discuss the severity 
thereof.

The veteran complains of having low 
grade fever with night sweats, 
weight loss and at times cough up 
blood with generalized weakness.  
Chest and lung examination is 
normal.  There is weakness of the 
extremities due to tenderness of his 
back.  Chest x-ray showed small/mild 
right lung or hilar calcified 
granulomata with no acute appearing 
chest and mild restricted lung 
disease on PFT.

III. The examiner should note whether any 
tuberculosis ever consisted of moderately 
advanced lesions or far advanced lesions.

The veteran claimed he was exposed 
to local people who had TB in 
Greenland Army Base and chest x-ray 
showed opacity localized on the 
right upper lobe and positive skin 
test but there was no evidence that 
he had an active tuberculosis, thus 
no evidence for any moderately 
advanced lesions or far advanced 
lesions.

IV. As to any residuals, the examiner 
should note whether the condition is more 
closely analogous to bacterial infection 
of the lung, interstitial lung disease, 
mycotic lung disease, or restrictive lung 
disease, categories provided under the 
revised criteria.

Under the revised criteria, the 
residuals of the condition is as 
likely as not analogous to 
restrictive lung disease based on 
his PFT.

V. As to the old regulations, the 
examiner should note whether the lung 
disease is more closely analogous to 
chronic bronchitis, bronchiectasis, 
bronchial asthma or pulmonary emphysema.

Under the old regulations, the lung 
disease is as likely as not 
analogous to chronic bronchitis 
based on his medical records.

In the November 2002 addendum to the October 2001 VA 
examination, it was reported that PFT showed the veteran's 
DLCO was entirely within normal limits.  In a March 2003 
addendum, it was reported that the veteran had a history of 
exposure to tuberculosis in 1954 and thereafter chest x-ray 
showed opacity in the right upper lobe and a positive skin 
test.

At a March 2004 VA examination, it was reported that the 
veteran had a history of tuberculosis contracted in 1954, and 
that the tuberculosis had been inactive since some unknown 
time.  On examination, breath sounds were symmetric, there 
were no rales or rhonchi, and expiratory phase was within 
normal limits.  At the PFT, FEV-1 was 78 percent of 
predicated value and FEV-1/FVC was 80.9 percent of predicated 
value.  Chest x-ray showed evidence of an old granulomatous 
in the right hemithroax but no active pulmonary disease.  It 
was opined that the veteran's only residual from the 
tuberculosis is the scarring and that the veteran had not 
been hospitalized for more than six months because of the 
tuberculosis.

As to the veteran's entitlement to an increased rating under 
Diagnostic Code 6724, while the record contains mixed medical 
opinions as to whether or not he ever had active 
tuberculosis, even conceding that the claimant did, the 
record does not show and the appellant does not claim, that 
the tuberculosis has been active at any time since the mid 
1950's.  The October 2001 VA examiner specifically opined 
that he did not have "advanced lesions" due to 
tuberculosis.  Therefore, he can only qualify for an 
increased rating under Diagnostic Code 6724 if the record 
shows "moderately advanced lesions" along with continued 
disability such as emphysema, dyspnea on exertion, impairment 
of health.  38 C.F.R. § 4.97.

In this regard, the evidence which includes chest x-rays 
and/or a CT scars have never characterized any chest lesion 
as "moderately advanced" during the appellate period.  In 
fact, the October 2001 VA examiner specifically opined that 
he did not have "moderately advanced" lesions.  While the 
record notes complaints and/or treatment for, among other 
things, dyspnea on exertion, shortness of breath, a cough, 
atypical chest pain, low grade fever, night sweats, weight 
loss, and periodically coughing up blood, these problems have 
not been attributed to claimant's service connected right 
chest lesion.  In fact, VA treatment records that document 
these complaints specifically said they were caused by other 
problems.  Accordingly, the Board finds the veteran's 
history, physical examinations, and chest x-rays all show 
that his service connected right anterior chest lesion does 
not meet the criteria for an increased rating under 
Diagnostic Code 6724 and the claim must be denied.  Id.

As to an increased rating when rating the right anterior 
chest lesion as emphysema under old Diagnostic Code 6603 or 
bronchitis under old Diagnostic Code 6600, the record is 
silent for adverse symptomatology that equates to emphysema 
with more than mild symptoms, or bronchitis with more than 
moderate symptoms.  

As reported above, VA and/or private treatment records show 
the veteran's complaints and/or treatment for dyspnea on 
exertion, shortness of breath, a cough, atypical chest pain, 
low grade fever, night sweats, weight loss, and/or 
periodically coughing up blood.  At each of the five most 
recent VA examinations, however, the lungs were normal, and 
the examiners were almost uniform in reporting that there 
were no rales, rhonchi, and/or wheezes.  Moreover, some of 
the VA examiners opined that the veteran had 
good/normal/symmetric breath sounds, inspiratory excursion 
was intact and symmetric bilaterally, and/or the lungs were 
clear to auscultation and percussion over all fields.  

Likewise, at the September 1995 Social Security 
Administration examination, the veteran's lungs were normal.  
Moreover, not only did the veteran report at his October 2001 
VA examination that he did not have a problem with wheezing, 
coughing, or shortness of breath but treatment records which 
noted a low grade fever, night sweats, weight loss, and 
periodically coughing up blood did not attribute these signs 
to his service connected right anterior chest lesion.  
Finally, the October 2001 VA examiner opined that PFT showed 
only "mild" restrictive lung disease.  

Therefore, because the record fails to show the veteran has 
moderate pulmonary emphysema with moderate dyspnea occurring 
after climbing one flight of steps or walking more than one 
block on a level surface, and as PFT results are consistent 
with findings showing not more than mild emphysema or 
moderate chronic bronchitis the claim for an increased rating 
under these old criteria must be denied.  Id.

Lastly, as to rating the veteran's service connected right 
anterior chest lesion as pulmonary emphysema under new 
Diagnostic Code 6603, the Board finds that PFTs do not show 
he meets the criteria for the next higher evaluation.  
Specifically, at the October 1998 PFT, FEV-1/FVC was 81.5 
percent of predicated value; at the October 2001 PFT, FEV-1 
was 74 percent of predicated value and FEV-1/FVC was 103 
percent of predicated value; and at the March 2004 PFT, FEV-1 
was 78 percent of predicated value and FEV-1/FVC was 80.9 
percent of predicated value.  While the veteran has a 
diagnosis of pulmonary hypertension, it has not been shown to 
be related to his service-connected disability.

Therefore, because PFTs do not show his FEV-1 or FEV-1/FVC to 
be between 56 and 70 percent of predicated value, or DLCO 
(SB) to be between 56 and 65 percent of predicated value, and 
the record does not show that he meets any of the other 
criteria for an increased rating, the claim for an increased 
rating under new Diagnostic Code 6603 must also be denied.  
38 C.F.R. § 4.97 (2003).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to VA or the personal hearing testimony.  The 
Board recognizes that lay witnesses can testify as to the 
visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, their statements as to the severity of the veteran's 
disability are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, the 
Board assigns greater weight to the objective medical 
evidence of record as outlined above in rating the current 
severity of the veteran's service-connected right anterior 
chest lesion than these lay statements.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against these claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The application to reopen a claim of entitlement to service 
connection for psychophysiological gastrointestinal reaction 
is denied.

An increased rating for a right anterior chest lesion is 
denied.


REMAND

As to claims of entitlement to a higher evaluation for a 
lumbosacral strain with degenerative disc and degenerative 
joint diseases, entitlement to a compensable rating prior to 
September 27, 1991, for post operative residuals of the 
removal of a left leg sebaceous cyst, and entitlement to a 
TDIU, the VCAA requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claims.  See 38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159(b).  As part of the notice, 
VA must: (1) inform the claimant about the information and 
specific evidence not of record that is necessary to 
substantiate the claims; (2) inform him about the information 
and specific evidence that VA will seek to provide; (3) 
inform him about the information and specific evidence the 
claimant is expected to provide; and (4) tell the claimant to 
provide any evidence in his possession that pertains to the 
claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, because the RO did not supply the veteran this 
information as to these issues, a remand for further 
development is required under the VCAA.

As to the claim for a higher evaluation for a lumbosacral 
strain with degenerative disc and degenerative joint 
diseases, the RO, in the May 2004 supplemental statement of 
the case noted that this disorder is ratable as, among other 
things, intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  There have, however, been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome under Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-9 (Aug. 22, 2002); 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003).  As the veteran has yet to be rated 
under the new criteria and as he has yet to be informed of 
these criteria further development is needed.

As to entitlement to a TDIU, adjudication of this issue must 
be deferred pending completion of the additional development 
ordered above.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter). 

Therefore, these issues are REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate each of the remaining 
claims.  The letter must: (1) notify the 
claimant of the information and evidence 
not of record that is necessary to 
substantiate each of the claims; (2) 
notify him of the information and 
evidence that VA will seek to provide; 
(3) notify him of the information and 
evidence he is expected to provide; and 
(4) request he provide all pertinent 
evidence in his possession that has yet 
to be submitted to VA.  The veteran 
should be notified that he has one-year 
to submit pertinent evidence needed to 
substantiate his claims.  The date of 
mailing the veteran notice of the VCAA 
begins the one-year period.  

2.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him since 
September 1991 for the low back disorder 
and for post operative residuals of the 
removal of a sebaceous cyst from the left 
leg.  The RO should inform the veteran 
that VA will make efforts to obtain 
relevant evidence, such as VA and non-VA 
medical records, employment records, or 
records from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the claims file, 
including any contemporaneous records on 
file with the Durham VA medical center 
that have not been associated with the 
record and any identified employment 
records.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested record is not 
available, or if the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing which records 
VA was not able to obtain.  The veteran 
must then be notified that his claims 
will be adjudicated without these records 
if he is unable to obtain them.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations.  Send the claims folder to 
the examiners for review in conjunction 
with the examinations.  In accordance 
with the latest AMIE worksheets for 
evaluating degenerative disc disease, 
degenerative joint disease, a lumbosacral 
strain, and an intervertebral disc 
syndrome the examiner is to provide a 
detailed review of the history, current 
complaints and the nature and extent of 
any lumbosacral strain with degenerative 
disc and degenerative joint diseases.  If 
an intervertebral disc syndrome is not 
related to or is not aggravated by the 
lumbosacral strain that fact, and the 
reasoning behind that finding, must be 
noted in writing.  All indicated tests 
and studies as deemed appropriate by the 
examiners must be accomplished and all 
clinical findings should be reported in 
detail.  

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
dermatological examination.  Send the 
claims folder to the examiner for review 
in conjunction with the examinations.  In 
accordance with the latest AMIE 
worksheets for evaluating sebaceous cysts 
the examiner is to provide a detailed 
review of the history, current complaints 
and the nature and extent of any lower 
extremity cyst.  All indicated tests and 
studies as deemed appropriate by the 
examiners must be accomplished and all 
clinical findings should be reported in 
detail.  

5.  The RO should conduct a VA social and 
industrial survey to assess the 
appellant's employment history and day-
to-day functioning, as well as to assess 
the impact of each service connected 
disorder.  A written copy of the report 
should be inserted into the claims 
folder.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, the RO should issue a new 
rating decision and readjudicate the 
remaining issues on appeal taking into 
account, where appropriate, "staged" 
ratings.  Fenderson.  If any benefit 
sought on appeal remains denied, he and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations including 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); and 
38 C.F.R. § 4.71a, Diagnostic  Code 5243 
(2004), and the reasons for the decision.  
They should then be afforded an 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).-


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



